Citation Nr: 0213454	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-06 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

By an August 1999 rating action, the RO, in pertinent part, 
denied service connection for PTSD.  The veteran was notified 
of the decision that same month, but did not appeal.  

In a statement received at the RO on September 1, 2000, the 
veteran's representative requested that the claim of service 
connection for PTSD be reopened.  This matter is presently 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2000 decision of the RO that determined that the 
veteran had not presented sufficient evidence to reopen the 
previously denied claim.  

The veteran was sent notice of this decision in December 2000 
and submitted a notice of disagreement in January 2001.  A 
statement of the case was issued in June 2001 and the 
veteran's substantive appeal was received later that same 
month.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  In an August 1999 rating action, the RO denied service 
connection for PTSD.  The veteran was notified of that 
decision, but did not appeal.

3.  The evidence associated with the claims file since the 
August 1999 denial is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The August 1999 rating decision that denied the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2001).  

2.  Since August 1999, no new and material evidence has been 
received to warrant reopening the veteran's claims of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the petition to reopen the claim  for service 
connection, as all notification and development action needed 
to render a fair decision on the claim has been accomplished.  
The Board finds that the veteran is not prejudiced by the 
Board's consideration of the claims at this juncture, without 
first remanding to the RO for explicit VCAA consideration, or 
for an additional notification and/or development action .  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran seeks to reopen his claim for service connection 
for PTSD.  The RO denied the claim in an August 1999 decision 
which was based upon consideration of the veteran's service 
medical records, his statements and response to a PTSD 
questionnaire, and the report of a April 1999 VA examination.  
The basis of the denial was that there was no verification of 
the veteran's alleged stressors.  Although notified of the 
denial and of his appellate rights later in August 1999, the 
veteran did not appeal the denial.  Hence, that decision is 
final as to the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001). 

The veteran's representative initiated the present claim in 
September 2000.  Under pertinent law and VA regulations, VA 
may reopen and review a claim which has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).  Given the date 
of claim culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to these claims was the September 
1980 denial of service connection.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In the present case, evidence added to the record includes VA 
treatment records and the veteran's statements, including 
testimony offered at an October 2001 hearing at the RO.  The 
medical records include diagnoses of PTSD and the treating 
physicians' opinions that the veteran's condition is related 
to his service.  At the hearing, the veteran offered 
testimony as to the alleged stressors in service.  He 
testified that he was a medic in Korea and provided 
information on several stressful incidents as part of that 
duty.  The Board notes that the incidents described by the 
veteran at the October 2001 hearing are similar to those 
provided in his prior statements and response to a PTSD 
questionnaire that was considered at the time of the prior 
rating decision.  

In an October 2001 letter to the veteran, the RO noted the 
stressful events cited by the veteran at the recent hearing 
and informed him that in order to attempt to verify those 
stressors, additional, specific information was required.  
The RO requested that the veteran provide the names of the 
individuals involved and the dates of occurrence of the 
claimed events.  The veteran was informed that a search of 
military records could not be conducted without that 
information.  Finally, the RO noted that if the veteran did 
not respond within sixty days, a decision would be made on 
the evidence of record.  

The veteran did not specifically respond to the RO's letter; 
however, in an April 2002 statement submitted to the Board in 
July 2002, the veteran repeated the circumstances of three 
separate incidents, without further detail.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(2001); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The evidence of record at the time of the prior 
final decision included diagnoses of PTSD and medical 
opinions relating that condition to service.  The basis of 
the prior denial was the absence of credible supporting 
evidence that the claimed stressors occurred.  

The recently submitted evidence does not include any such 
evidence, or any additional details that may have aided 
independent verification of the claimed stressors.  The 
veteran's testimony and written statement regarding the 
alleged stressors are duplicative of the evidence considered 
at the time of the August 1999 RO decision.  The Board 
further notes that, in addition to being duplicative of 
evidence already of record, the only evidence that the 
alleged stressful events occurred are the veteran's own 
statements of such experiences.  

While the recently submitted treatment records are "new" in 
that they were not of record at the time of the August 1999 
denial, those records are not material for the purpose of 
reopening the claim.  This evidence does not, in any way, 
negate the basis for the denial of the prior claim-the lack 
of credible supporting evidence that the claimed stressors 
occurred-or otherwise establish a basis for a grant of 
service connection for PTSD. 

Given that none of the veteran's claimed stressors can be 
verified, he stands in the same position he did at the time 
of the August 1999 RO decision.  At that time, the record 
lacked verified stressors.  The evidence submitted since then 
similarly fails to contain verified stressors, and thus, the 
evidence submitted since August 1999 is not new and material.

For all the foregoing reasons, the Board finds that there is 
no evidence submitted since August 1999 which is both 
relevant and probative of the claim under consideration, and 
which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the criteria for reopening the claim for service 
connection for PTSD are not met, and the claim to reopen must 
be denied.

In reaching this decision, the Board has considered the 
applicability of the VCAA, but points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen his 
claim of service connection for PTSD, it does not appear that 
the duty to assist provisions of the Act are applicable in 
connection with those claims.  Moreover, as indicated above, 
because the petition to reopen was filed prior to August 29, 
2001, any duties set forth in the revised version of 
38 C.F.R. § 3.156(a), promulgated pursuant to the Act, also 
are not applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on each of the issues on appeal has been 
accomplished.  In this regard, the Board notes that the 
veteran and his representative have been put on notice as to 
the basis for the denial of the claim, and, hence, what is 
needed to support each application to reopen.  The Board 
finds that the RO has made reasonable efforts to assist the 
veteran in obtaining evidence that he identified as 
supportive of his claim.  In addition, in an October 2001 
letter to the veteran, the RO specifically asked that he 
provide more detailed information with regard to the claimed 
in-service stressors and informed him of the consequences of 
his lack of response.  Furthermore, the veteran and his 
representative have been afforded several opportunities to 
present evidence and argument in support of the petition to 
reopen, most recently at an October 2001 hearing at the RO.  
The Board is aware of no circumstances in this matter that 
would put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim on appeal.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  

ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been presented, the appeal is 
denied.




		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

